DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bachmann (WO 2011039563 A1).
Regarding claim 1, Bachmann discloses a heat exchanger (Figs. 1-9) for the exchange of heat between a first fluid (fluid flowing inside channels 15, Fig. 6) and at least one other fluid (fluid flowing between the channels 15, Fig. 6), wherein the heat exchanger is a laminate heat exchanger (the heat exchanger 1 is formed by laminating plates 3a and 3b), the heat exchanger comprising:
a core (heat exchanger 1), wherein the core comprises a plurality of laminate members (plates 3a and 3b shown in Fig. 6), the core comprising:
at least one flow path (channel 15 and flow channels between the channels 15); a manifold in communication with the at least one flow path (manifold 5 and 6 section of the heat exchanger 1), wherein the manifold comprises: void formed in the core (openings 13, Fig. 2); and end caps (cavities of the end plates that closes the manifolds 5 and 6, see the annotated figure below), wherein the void extends through the plurality of laminate members (see Fig. 6), and in that the end caps are configured to seal the void at both ends of the core (opposite ends of the heat exchanger as shown in Fig. 6), each end cap being a non-flat end cap (the cavity shape of the caps is a non-flat structure).

    PNG
    media_image1.png
    850
    1244
    media_image1.png
    Greyscale

Regarding claim 2, Bachmann further discloses wherein the heat exchanger is for allowing the exchange of heat between two fluids, the at least one flow path comprising:
a first flow path and a second flow path (the heat exchanger 1 includes the channels 15 for a fluid flowing within and channels for another fluid flowing between the channels 15, see Fig. 6).
Regarding claim 4, Bachmann further discloses wherein the plurality of laminate members comprises:
a plurality of fluid enclosures arranged to at least partially define the at least one flow path (inner space of the channels 15);
at least one separating plate (plates 3a and 3b with openings 13) for separating each of the plurality of fluid enclosures (the plates 3a and 3b with openings 13 separate each of the channels 15); a base plate (see the annotated figure above); and a top plate (see the annotated figure above).
Regarding claim 5, Bachmann further discloses wherein at least one of the base plate or the top plate integrally comprises the at least one of the non-flat end caps (the top of bottom plates respectively have the end caps as shown in the annotated figure above).
Regarding claim 6, Bachmann further discloses wherein the at least one non-flat end cap is ellipsoidal, torispherical, hemispherical, or any other curved shape (the caps have a curved shape at their bends).
Regarding claim 7, Bachmann further discloses wherein the heat exchanger comprises at least one flange (the heat exchanger 1 has a connecter 8a, Fig. 1 and the connector 8a has a flange 25, Fig. 3) for mounting the heat exchanger to other components (for mounting a pipe 30, Fig. 8).
Regarding claim 8, Bachmann further discloses wherein the manifold comprises:
an inlet (connector 8a);
an outlet (connector 8b);
a supply plenum in fluid communication with the inlet (inner volume of the manifold 5); and
a return plenum in fluid communication with the outlet (inner volume of the manifold 6).
Regarding claim 9, Bachmann further discloses wherein the lengthways cross-section of one or both of the supply plenum and the return plenum is elliptical, rounded rectangular, or stadium-shaped (the cross-section of openings 13 are stadium shaped, see Fig. 2).
Regarding claim 10, Bachmann further discloses wherein the widthways cross-section of one or both of the supply plenum and the return plenum is spherical, elliptical, rounded rectangular, stadium-shaped, or any other suitable shape (the opening 9 in the connector 8a within the manifold 5 is stadium shaped).
Regarding claim 11, Bachmann further discloses wherein the supply plenum and the return plenum are separated by a plenum wall (see the annotated figure above).
Regarding claim 12, Bachmann further discloses wherein the non-flat configuration of the end cap allows stresses in the end cap to be more uniformly distributed than if the end cap were flat (the taped wall of the end caps reduce stress concentration by increasing an angle to adjoining surfaces, thus the stress is uniformly distributed than a corner with a sharp angle).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763           

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763